107 F.3d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ali Kashani ARYANPOUR, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70796.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 12, 1997.Decided Feb. 19, 1997.

Before:  GOODWIN, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Petitioner Ali Kashani Aryanpour seeks review of a decision of the Board of Immigration Appeals (BIA) denying his motion to reopen deportation proceedings to allow him to apply for suspension of deportation based on new evidence of his marriage to a United States citizen.


3
The only issue before us is whether the BIA abused its discretion by failing to state adequately its reasons for denying petitioner's motion to reopen deportation proceedings.


4
This court reviews for abuse of discretion the BIA's denial of an alien's motion to reopen deportation proceedings.  See Watkins v. INS, 63 F.3d 844, 847 (9th Cir.1995).  The Supreme Court has described the BIA's discretion to grant or deny motions to reopen as "broad."  See INS v. Doherty, 502 U.S. 314, 323 (1992).  The BIA's decision not to reopen proceedings will be upheld unless it is "arbitrary, irrational, or contrary to law."  Watkins, 63 F.3d at 847 (quoting Jen Hung Ng v. INS, 804 F.2d 534, 538 (9th Cir.1986)).


5
At oral argument the petitioner stated that a new petition to reopen has been filed and is now pending before the BIA.  The petitioner alleges that he has new evidence in support of that petition which is not in the record before us in this petition for review.


6
Pursuant to the holding in Watkins, and in the interest of judicial economy, we remand this case to the BIA to be consolidated with the pending petition for disposition by the BIA.  We express no opinion on the merits of the pending petition before the BIA.


7
REVIEW GRANTED AND CAUSE REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3